internal_revenue_service number release date index number 2207a -------------------- ----------------------------------- -------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-131137-10 date date ------------------------------------------------------------------------------- ------------------------------------------------------------------------------- legend date decedent revocable_trust -------------------------- ------------------------------------------------------- ---------------------------------------------------------------------- ---------------- ----------------------------------------------- ---------------------------------------------------------------- --------------------------------------------------------------------------------- spouse remainder trust remainder trust ------------------------------------------------------------------------------------------------------------ ------------------ child -------------------------- child ---------------------- date ------------------------- date agreement -------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- - ------------------------------------------------- --------- state ----------------------- date state court -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- statute statute statute dear -------------- ------------------------------ --------------------------------------------- --------------------------------------- ----------------------------------------- plr-131137-10 this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting rulings concerning the federal gift and estate_tax treatment of the proposed division of a_trust into two trusts and the subsequent renunciation of a qualified income_interest in one of the trusts facts the facts submitted and the representations made are summarized as follows on date decedent created revocable_trust which became irrevocable upon decedent’s death also on date decedent’s wife spouse created and funded two irrevocable trusts remainder trust and remainder trust for the benefit of two adult children child and child respectively decedent died on date survived by spouse child and child pursuant to sec_5 of revocable_trust the trustees are to transfer to a separate trust marital trust a fraction of the remaining trust estate determined as follows the numerator of the fraction will be the smallest pecuniary amount that if given outright to spouse would eliminate or reduce to the lowest possible sum the federal estate_tax liability of decedent’s estate this amount is to be calculated by taking into account decedent’s applicable_exclusion_amount and all other tax_credits deductions and other preferences allowed to decedent’s estate based on the assumption that an election would be made to qualify all of the property in marital trust for the marital_deduction under sec_2056 of the internal_revenue_code code the denominator of the fraction is the balance of the trust estate available for distribution the current trustees of marital trust are spouse child and child under article of revocable_trust the net_income of marital trust is required to be distributed to spouse or applied for her benefit on a quarterly or more frequent basis and any income accrued at the time of spouse’s death is to be distributed to spouse’s estate the trustees are permitted to distribute principal to spouse for her health education maintenance and support upon the death of spouse after providing for the payment of estate_taxes resulting from the inclusion of marital trust in spouse’s estate the trustees of marital trust will distribute the then remaining marital trust assets equally to the trustees of the irrevocable trusts for the benefit of child and child remainder trust and remainder trust respectively decedent’s personal representative elected on the form_706 united_states estate and generation-skipping_transfer_tax return to treat marital trust as qualified_terminable_interest_property qtip under sec_2056 on date the trustees of marital trust remainder trust and remainder trust entered into a settlement agreement agreement relating to marital trust the terms of agreement provide as follows plr-131137-10 a the trustees of marital trust intend to divide marital trust into two separate trust shares marital trust a and marital trust b respectively each share will be administered as a separate trust for the benefit of spouse upon the same terms as marital trust and the trustees of marital trust will be the trustees of marital trust a and marital trust b b marital trust a will be funded with a fractional share of marital trust with the numerator of the fraction being equal to a dollar amount selected by the trustees in their sole discretion marital trust a funding and the denominator of the fraction being equal to the entire balance of marital trust marital trust b is to be funded with a fractional share of marital trust with the numerator of the fraction being equal to the entire balance of marital trust less the amount of marital trust a funding and the denominator of the fraction being equal to the entire balance of marital trust c upon the funding of marital trust a spouse will renounce any right title or interest she has in marital trust a and allow the assets of marital trust a to be distributed equally to remainder trust and remainder trust remainder beneficiaries to the extent spouse’s renunciation of her right title and interest in marital trust a causes a federal gift_tax to be owing under sec_2519 spouse renounces any right spouse has to recover any such gift_tax from the remainder beneficiaries under sec_2207a d the trustees of marital trust will obtain a state court order authorizing the actions contemplated under agreement on date state court issued an order approving the terms of agreement section dollar_figure of revocable_trust permits trustees to sever any trust on a fractional basis into two or more separate trusts so long as the resulting trusts are held on the same beneficial terms and conditions as the original trust before the severance statute provides that after notice to the qualified beneficiaries a trustee may divide a_trust into two or more separate trusts if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trusts statute provides that after the settlor’s death a_trust may be modified at any time as provided in statute upon the unanimous agreement of the trustee and all qualified beneficiaries modification of a_trust as authorized in this section is not prohibited by a spendthrift_clause or by a provision in the trust instrument that prohibits amendment or revocation of the trust statute provides that in modifying a_trust a court may amend or change the terms of the trust including terms governing distribution of the trust income or principal plr-131137-10 or terms governing the administration of the trust terminate the trust in whole or in part direct or permit the trustee to do acts that are not authorized or that are required by the terms of the trust or prohibit the trustee from performing acts that are permitted or required by the terms of the trust you have requested the following rulings the division of marital trust into marital trust a and marital trust b pursuant to agreement will not disqualify marital trust a or marital trust b as qtip trusts when spouse renounces her income_interest in marital trust a spouse will be considered to have made a transfer of her income_interest in marital trust a under sec_2511 and a gift of all the property then owned by marital trust a other than spouse’s qualifying_income interest in marital trust a under sec_2519 when spouse waives her right of recovery provided by sec_2207a spouse will be treated as having transferred the unrecovered gift_tax amount to remainder trust and remainder trust from which the recovery could have been obtained the amount_of_the_gift will be the amount of the reimbursement to which spouse was entitled but for her waiver when spouse renounces her right title and interest in marital trust a the value of spouse’s lifetime income and discretionary principal interest in marital trust b will not be valued at zero under sec_2702 when spouse renounces her right title and interest in marital trust a spouse will not be deemed to have made a gift of the property held in marital trust b under sec_2519 after the division of marital trust into marital trust a and marital trust b the subsequent termination of marital trust a will not cause marital trust b to fail to be treated as a qtip_trust under sec_2056 when spouse renounces her right title and interest in marital trust a then marital trust a will not be includible in spouse’s gross_estate under sec_2044 law sec_2056 allows an estate_tax_marital_deduction for qualified_terminable_interest_property under sec_2056 the term qualified_terminable_interest_property means property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qualified terminable_interest election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is plr-131137-10 entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse’s life sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 and sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_2501 imposes a tax on the transfer of property by gift by an individual under sec_2502 the gift_tax imposed under sec_2501 is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which sec_2519 applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 provides that if a donee spouse makes a disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 the donee spouse is treated for purposes of chapter sec_11 and sec_12 as transferring all interests in property other than the qualifying_income interest if the donee spouse makes a disposition of part of a qualifying_income_interest_for_life in trust corpus the spouse is treated under sec_2519 as making a transfer subject_to chapter sec_11 and sec_12 of the entire trust other than the qualifying_income_interest_for_life therefore the donee spouse is treated as making a gift under sec_2519 of the entire trust less the qualifying_income interest and is treated for purposes of sec_2036 as having transferred the entire trust corpus including that portion of the trust corpus from which the retained income_interest is payable a transfer of all or a portion of the income plr-131137-10 interest of the spouse is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2519-1 provides that the amount treated as a transfer under sec_25_2519-1 is further reduced by the amount the donee spouse is entitled to recover under sec_2207a if the donee spouse is entitled to recover gift_tax under sec_2207a the amount_of_the_gift tax recoverable and the value of the remainder_interest treated as transferred under sec_2519 are determined by using the same interrelated computation applicable for other transfers in which the transferee assumes the gift_tax liability the gift_tax consequences of failing to exercise the right of recovery are determined separately under sec_25_2207a-1 sec_2207a provides that if for any calendar_year tax is paid under chapter with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter exceeds the total_tax that would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter under sec_25_2207a-1 if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property the amount of gift_tax attributable to that property the value of property to which sec_25_2207a-1 applies is the value of all interests in the property other than the qualifying_income interest there is no right of recovery from any person for the property received by that person for which a deduction was allowed from the total_amount_of_gifts if no federal gift_tax is attributable to the property the right of recovery arises at the time the federal gift_tax is actually paid_by the transferor subject_to sec_2519 sec_25_2207a-1 provides that the failure of a person to exercise a right of recovery provided by sec_2207a upon a lifetime_transfer subject_to sec_2519 is treated as a transfer for federal gift_tax purposes of the unrecovered amounts to the person s from whom the recovery could have been obtained see sec_25_2511-1 the transfer is considered to be made when the right to recovery is no longer enforceable under plr-131137-10 applicable law and is treated as a gift even if recovery is impossible sec_25_2207a-1 provides that the transferor subject_to sec_2519 may execute a written waiver of the right of recovery arising under sec_2207a before that right of recovery becomes unenforceable if a waiver is executed the transfer of the unrecovered amounts by the transferor is considered to be made on the later of i the date of the valid and irrevocable waiver rendering the right of recovery no longer enforceable or ii the date of the payment of the tax by the transferor sec_25_2207a-1 provides that the amount of federal gift_tax attributable to all properties includible in the total_amount_of_gifts under sec_2519 made during the calendar_year is the amount by which the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter that has been paid exceeds the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter that would have been paid if the value of the properties includible in the total_amount_of_gifts by reason of sec_2519 had not been included sec_25_2207a-1 provides that a person’s right of recovery with respect to a particular property is an amount equal to the amount determined in sec_25_2207a-1 multiplied by a fraction the numerator of the fraction is the value of the particular property included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deduction allowed with respect to the property the denominator of the fraction is the total value of all properties included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deductions allowed with respect to those properties sec_25_2207a-1 provides that if the property is in trust at the time of the transfer the person receiving the property is the trustee and if the property does not remain in trust any person receiving the property prior to the expiration of the right of recovery sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be treated as being zero and the value of any retained_interest that is a qualified_interest as defined in sec_2702 shall be determined under sec_7520 under sec_25_2702-2 the term retained means held by the same individual both before and after the transfer in trust ruling plr-131137-10 pursuant to the terms of marital trust and with respect to the qualified_terminable_interest_property election made by decedent’s estate the assets of marital trust are treated as qualified_terminable_interest_property under sec_2056 spouse has a qualifying_income_interest_for_life in marital trust and remainder trust and remainder trust are the remainder beneficiaries of marital trust after the proposed division of marital trust into marital trust a and marital trust b pursuant to the applicable state law spouse will have a qualifying_income_interest_for_life in both marital trust a and marital trust b and remainder trust and remainder trust will be the remainder beneficiaries of both marital trust a and marital trust b marital trust a and marital trust b will have terms identical to marital trust therefore the division of marital trust into marital trust a and marital trust b pursuant to the terms of agreement will not disqualify marital trust a and marital trust b as qtip trusts under sec_2056 ruling when spouse renounces her income_interest in marital trust a then the renunciation will be deemed a gift of spouse’s income_interest in marital trust a under sec_2511 and a gift of all the property owned by marital trust a other than spouse’s qualifying_income interest in marital trust a under sec_2519 spouse’s gift_tax liability for the transfer of her qualifying_income interest in marital trust a will be determined under sec_25_2511-2 ruling pursuant to sec_2207a spouse has the right to recover from remainder trust and remainder trust the amount of gift_tax payable by spouse because of the deemed transfer under sec_2519 as a result the deemed transfer under sec_2519 will be treated as a net_gift the amount_of_the_gift will equal the value of all the property then owned by marital trust a subject_to the qualifying_income interest determined on the date of disposition and reduced by the amount of gift_taxes spouse has the right to recover from remainder trust and remainder trust if spouse waives her right of recovery provided by sec_2207a then under sec_2511 spouse is treated as making an additional gift by transferring the unrecovered gift_tax amount to remainder trust and remainder trust from which the recovery could have been obtained the amount_of_the_gift will be the amount of reimbursement to which spouse was entitled but for her waiver ruling pursuant to state law and the representations made herein marital trust will be divided into marital trust a and marital trust b and will be subsequently funded as separate trusts as a result spouse’s interest in marital trust a will be separate and distinct from her interest in marital trust b therefore when spouse renounces her plr-131137-10 right title and interest in marital trust a spouse’s interest in marital trust b is not treated as a retained_interest for purposes of sec_2702 accordingly spouse’s renunciation of her entire_interest in marital trust a will not result in spouse’s interest in marital trust b being valued at zero under sec_2702 ruling as stated above pursuant to state law and the representations made herein after the division of marital trust spouse’s interest in marital trust a will be separate and distinct from her interest in marital trust b therefore when spouse renounces her right title and interest in marital trust a spouse will not be deemed to have made a gift of any portion of the assets in marital trust b under sec_2519 ruling as stated above pursuant to state law and the representations made herein after the division of marital trust spouse’s interest in marital trust a will be separate and distinct from her interest in marital trust b therefore when spouse renounces her right title and interest in marital trust a the termination of marital trust a will not cause marital trust b to fail to be treated as a qtip_trust under sec_2056 ruling when spouse renounces her right title and interest in marital trust a spouse will be deemed to have made a transfer of all of the property of marital trust a other than her qualifying_income interest therein under sec_2519 sec_2044 provides that the value of spouse’s gross_estate shall include the value of any property in which spouse had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 does not apply to any property if sec_2519 applies to the disposition of part or all of that property prior to spouse’s death therefore the property owned by marital trust a that is deemed transferred pursuant to sec_2519 will not be included in spouse’s gross_estate under sec_2044 because of the application of sec_2044 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-131137-10 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely office of the associate chief_counsel passthroughs special industries by ______________________________ leslie h finlow senior technician reviewer branch associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
